Excess profits tax. Plaintiff entitled to recover. Opinion 134 C. Cls. 800.
In this case, on the mandate of the Supreme Court (352 U. S. 306), the following order was entered:
ORDER
This case comes before the court on remand from the Supreme Court, that Court having, by an opinion on January 22,1957, reversed the decision of April 3,1956, by this court.
It is ordered this sixth day of March, 1957, that, pursuant to the remand filed in this court on February 20, 1957, the judgment entered in this court on April 3,1956, to the effect that plaintiff was entitled to recover, be and the samé is vacated and withdrawn and plaintiff’s petition is dismissed.
By the Court.
Marvin Jones,

Chief Judge.